USCA11 Case: 21-12269      Date Filed: 03/25/2022      Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12269
                   Non-Argument Calendar
                  ____________________

MD TAFSIR HOSSAIN,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A203-653-601
                   ____________________
USCA11 Case: 21-12269         Date Filed: 03/25/2022     Page: 2 of 4




2                       Opinion of the Court                 21-12269


Before WILLIAM PRYOR, Chief                 Judge, WILSON and
ANDERSON, Circuit Judges.
PER CURIAM:
       Md. Tafsir Hossain, a native and citizen of Bangladesh, peti-
tions for review of an order affirming the denial of his applications
for asylum and withholding of removal under the Immigration and
Nationality Act and for relief under the United Nations Convention
Against Torture and Other Cruel, Inhuman or Degrading Treat-
ment or Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3). The Board of
Immigration Appeals agreed with the immigration judge that
Hossain was not credible. We deny Hossain’s petition.
        Because the Board affirmed the decision of the immigration
judge, we review both their decisions. Lopez v. U.S. Att’y Gen., 914
F.3d 1292, 1297 (11th Cir. 2019). Our review of the decision is “lim-
ited” by “the highly deferential substantial evidence test,” under
which “we must affirm if the decision of the Immigration Judge is
supported by reasonable, substantial, and probative evidence on
the record considered as a whole.” Silva v. U.S. Att’y Gen., 448 F.3d
1229, 1237 (11th Cir. 2006) (internal quotation marks omitted). Un-
der the substantial evidence test, we view the evidence in the light
most favorable to the decision of the immigration judge and draw
all reasonable inferences in favor of that decision. Silva, 448 F.3d at
1236. We can reverse “only when the record compels a reversal;
the mere fact that the record may support a contrary conclusion is
USCA11 Case: 21-12269         Date Filed: 03/25/2022     Page: 3 of 4




21-12269                Opinion of the Court                         3

not enough to justify a reversal of the administrative findings.”
Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).
       An “applicant must establish eligibility for asylum by offer-
ing credible, direct, and specific evidence in the record.” Forgue
v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (internal
quotation marks omitted). A credibility determination may be
based on the totality of the circumstances, including the appli-
cant’s demeanor, candor, and responsiveness, the plausibility of
his account, the consistency between his written and oral state-
ments, the internal consistency of each statement, and the con-
sistency of his statements with other evidence in the record. 8
U.S.C. § 1158(b)(1)(B)(iii). The credibility determination can be
made “without regard to whether [the] inconsistency, inaccuracy,
or falsehood goes to the heart of the applicant’s claim, or any
other relevant factor.” Id. The Board and immigration judge need
not credit an explanation, even if it is plausible, for an omission or
inconsistency. See Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1051
(11th Cir. 2009).
       Substantial evidence supports the finding that Hossain was
not credible, and the Board identified specific and cogent reasons
to support that finding. See Chen v. U.S. Att’y Gen., 463 F.3d 1228,
1230–31 (11th Cir. 2006). Hossain based his claim of persecution
on his participation in the Liberal Democratic Party and incidents
involving the opposition ruling party, the Awami League, in his
credible-fear interview, written application, and his testimony at
his removal hearing. But when first interviewed by a border patrol
USCA11 Case: 21-12269         Date Filed: 03/25/2022     Page: 4 of 4




4                      Opinion of the Court                 21-12269

agent after attempting to enter the United States illegally, Hossain
said he was “being discriminated by my government and other
religious group because of his preference in religion.” Hossain also
testified that members of the Awami League broke his right fore-
arm while pointing below his elbow, yet his medical records and
statements he made during his credible-fear interview and given
by his parents and two affiants identified Hossain’s injury as a bro-
ken hand. In addition, Hossain’s “injury certificate” and “patient
release letter” were of dubious origin, authenticated by an “advo-
cate and public notary,” and, according to Hossain, were written
by his doctors in English and translated into Bengali by his phar-
macist. In the absence of any corroborative evidence, Hossain’s
opinion that “in Bengali language, the terms for arm and hand are
sometimes used interchangeably or the term hand is used more
broadly to also cover the forearm” does not compel a conclusion
that he is credible. See id. at 1233. And Hossain’s failure to estab-
lish he is eligible for asylum necessarily defeats his argument that
he is eligible for relief under the Convention. See Forgue, 401 F.3d
at 1288 n.4.
       We DENY Hossain’s petition for review.